237 F.2d 217
William L. PITTS, Appellant,v.UNITED STATES of America, Appellee.
No. 13333.
United States Court of Appeals District of Columbia Circuit.
Argued September 18, 1956.
Decided October 4, 1956.

Mr. Russell L. Carter, Washington, D. C., with whom Messrs. Fred Colston, and Calvin Brooks, Washington, D. C., were on the brief, for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Edward P. Troxell, Principal Asst. U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
William L. Pitts was charged in the first count of an indictment with assaulting one Jordan with a dangerous weapon, and in the second count with a similar assault upon one Langford. He was found guilty of both offenses. On appeal he criticises the trial court's instructions on assault and self-defense. We observe that the defendant did not object to the judge's charge and offered no instructions. He therefore may not assign as error any portion of the charge or any omission therefrom. Rule 30, Federal Rules of Criminal Procedure.1


2
Had the points now urged been saved, we should reject the criticisms of the court's charge, which seems to us to be complete, adequate and correct.


3
Affirmed.


4
FAHY, Circuit Judge, concurs in the result.



Notes:


1
 18 U.S.C.A